Citation Nr: 0535040	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-12 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had unverified active service from April 1945 to 
July 1946.  The appellant is the veteran's daughter.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the RO, which denied the 
appellant's claim of entitlement to DEA benefits under 
Chapter 35, Title 38, United States Code.

In June 2005 a hearing was held before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  During that hearing, the appellant informed VA that 
the veteran was recently deceased.


FINDINGS OF FACT

1.  The appellant was born on March [redacted], 1958.

2.  The appellant reached the age of 26 on March [redacted], 1984.

3.  The veteran was awarded total disability effective April 
1, 2002. 


CONCLUSION OF LAW


Eligibility for education benefits under the Dependents 
Educational Assistance Program (Chapter 35) has not been 
established.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 
C.F.R. §§ 21.3040, 21.3041 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA- The Duty to Inform and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

The matter on appeal to the Board is legal in nature as its 
outcome is determined by the application of the law and 
regulations rather than by the weighing and evaluation of 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the appellant's 
claim.  The VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).  
Consequently, no further procedural or substantive action 
pursuant to the VCAA is required.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The record reflects that the appellant has been 
informed of the various requirements of law pertaining to her 
appeal in the March 2004 statement of the case (SOC).  In 
addition, she has been accorded ample opportunity to present 
evidence and argument in support of her claim including at a 
hearing held before the undersigned Veterans Law Judge in 
June 2005.  The Board accordingly finds that due process 
considerations have been satisfied.

Analysis

The appellant contends that she is entitled to education 
benefits for her college curriculum under the Chapter 35 
Program.  Specifically, she asserts that while she was well 
past the age of 26 when she first applied for education 
benefits, she should not be subject to "age 
discrimination."  She also argued that she believed her 
father should have been granted a total disability from 
discharge, and that she would not have been able to go to 
college prior to age 26 because of "inherited psychological 
and emotional problems that prevented [her] from doing 
anything."

Pursuant to 38 C.F.R. § 21.3040(c), no person is eligible for 
educational assistance who reached his or her twenty-sixth 
birthday on or before the effective date of a finding of 
permanent total service-connected disability.  The appellant 
was born on March [redacted], 1958.  She reached the age of 26 on 
March [redacted], 1974, prior to the veteran's permanent and total 
rating, which became effective on April 1, 2002.  

There is no indication in the record that the appellant 
served on duty with the Armed Forces as an eligible person 
after her eighteenth birthday but before her twenty-sixth 
birthday, which would have made her period of eligibility end 
eight years after her first discharge or release from such 
duty with the Armed Forces.  38 U.S.C.A. § 3512(a)(4).  Thus, 
she is not entitled to educational assistance under the 
Chapter 35 Program.

The appellant contends that the award of educational 
assistance will determine whether or not she will be able to 
continue her education, and has noted her career goals of 
eventually seeking employment with VA and helping veterans.  
The Board is certainly sympathetic to such an argument.  
However, the Board must apply "the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'"  38 U.S.C.A. §§ 7104(c) (West 2002); 
see Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly 
v. Derwinski, 3 Vet. App. 171, 172 (1992).  The Board has 
decided this case based on its application of the law to the 
pertinent facts.  In this case, the governing law and 
regulations require that the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The benefit sought on appeal is 
accordingly denied. 


ORDER

Eligibility for education benefits under the Dependents 
Educational Assistance Program (Chapter 35) has not been 
established. 


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


